Title: To Thomas Jefferson from Madame de Doradour, 14 June [1785]
From: Doradour, Madame de
To: Jefferson, Thomas



a clermont en auvergnne ce 14 juin [1785]

Je suis arrivée, Monsieur, depuis deux jours, ecrasée de fatigue, et fort incomodée par la challeur. Le regret d’avoir quitee paris contribue, dit ont, beaucoup à me faire souffrir. Nous autres femmes de france aimont la capital, j’y etee attachée, Monsieur, par l’avantage que j’avois de cultiver vos bontés. J’espere que vous daignneres les continuer à mon mari en le recomandant de nouveaux aux personnes de votre connoissance lorsque vous ecrires en amérique. J’irai vous en solliciter cet otonne [automne], contant aller passer à cet epoque quelques tems à paris.
Permettes, Monsieur, que je vous suplie d’embrasser pour moi Melle. votre fille; je desirerois qu’elle ne m’oublia pas et qu’elle voullue bien avoir un peu d’amitié pour moi.
Milles compliments, je vous prie, à tous vos Messieurs. Recevés, Monsieur, l’assurance de l’attachement sincere avec lequel j’ai l’honneur d’être Votre tres humble et tres obeissante servante,

Dubourg Doradour


Je vous prie, Monsieur, de voulloir bien metre l’adresse de la lettre ci jointe pour mon mari.

